By the Court.
This case clearly falls within the rule so frequently stated in the recently decided cases in this court. The inquiry was specifically put to the plaintiff, “ State whether or not incumbered, to whom, and to what amount.” The answer misrepresented the facts as to the incumbrances, omitting wholly to state the mortgage to Joseph Perkins for eleven hundred dollars. This was such a misstatement as renders the policy void under the by-laws of the company. The contract being entire, and one premium note being given, the lien for the security of the same was affected by the misstatement. For this reason, and upon the ground of misrepresentation, and the effect of it, as stated in the case of Davenport v. New England Mutual Fire Insurance Company, 6 Cush. 342, judgment must be entered for the defendants.
Judgment for the defendants.